     Case 2:18-cv-00589-JAM-KJN Document 18 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JASON L. RUSH,                                    No. 2:18-cv-0589 JAM KJN (HC)
12                         Petitioner,
13              v.                                         ORDER TO SHOW CAUSE
14       RONALD DAVIS,
15                         Respondent.
16

17                     BRIEF BACKGROUND AND RELEVANT INFORMATION

18             Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.)1 Petitioner challenges his 2012

20   convictions for two counts of a lewd and lascivious act against a child (Cal. Pen. Code, § 288(a)

21   [counts 1-2]) and one count of a lewd and lascivious act with force against a child (Cal. Pen.

22   Code, § 288(b)(1) [count 3]); as a result, on June 14, 2012, petitioner was sentenced to a total of

23   eight years in state prison. (See LD 1 at 190.)2 Respondent filed an answer to the petition on

24   August 2, 2018. (ECF No. 14.)

25

26
     1
         “ECF” refers to this court’s electronic case filing system or docket.

27   2
      “LD” refers to the documents lodged with this court by Respondent on August 7, 2018. (ECF
     No. 15.)
28
                                                          1
     Case 2:18-cv-00589-JAM-KJN Document 18 Filed 09/17/20 Page 2 of 3

 1          As the court commenced to address petitioner’s claims presented in the habeas petition,3 it

 2   had occasion to consult the California Department of Corrections and Rehabilitation’s website,

 3   and in particular, its Inmate Locator function. Using petitioner’s inmate identification number

 4   (reflected in his petition as AL7730) the court conducted a search; no results were found. Using

 5   petitioner’s full name, a second search was conducted; again, no results were found. Using only

 6   petitioner’s last name, a review of the search results provided likewise yielded no result for

 7   petitioner. Given the length of petitioner’s sentence, it is likely petitioner has been released on

 8   parole (sentencing occurred 6/14/12 + 8-year sentence = 6/14/20).

 9                                              DISCUSSION

10          This court’s Local Rules, and in particular Local Rule 183(b), require a party appearing in

11   propria persona to keep the court informed of his or her current address:

12                  A party appearing in propria persona shall keep the Court and
                    opposing parties advised as to his or her current address. If mail
13                  directed to a plaintiff in propria persona by the Clerk is returned by
                    the U.S. Postal Service, and if such plaintiff fails to notify the Court
14                  and opposing parties within sixty-three (63) days thereafter of a
                    current address, the Court may dismiss the action without prejudice
15                  for failure to prosecute.
16   (See also Fed. R. Civ. P. 83 & Local Rule 182(f) [continuing duty by pro se litigant to keep court

17   informed of current address].) Assuming as the court must that petitioner is no longer in custody

18   at the Atascadero State Hospital,4 petitioner was required to notify this court of his subsequent or

19   current address pursuant to Local Rule 183(b). Moreover, although mail has not been returned by

20   the U.S. Postal Service, even assuming petitioner served the entirety of his eight-year sentence, he
21   would have been released from custody on or about June 14, 2020, or more than sixty-three (63)

22   days ago. Yet, petitioner has failed to notify the court of his current address.

23          Further, petitioner is cautioned that Local Rule 110 provides that the “[f]ailure of counsel

24   or of a party to comply with these Rules or with any order of the Court may be grounds for

25   3
      See Local Rule 230(l) (prisoner motion or petition “deemed submitted when the time to reply
26   has expired”).
     4
27     Petitioner filed a Notice of Change of Address on September 10, 2018, indicating he had been
     transferred from San Quentin State Prison to Atascadero State Hospital. (ECF No. 16.) This
28   filing was also the last document petitioner filed in this court.
                                                         2
     Case 2:18-cv-00589-JAM-KJN Document 18 Filed 09/17/20 Page 3 of 3

 1   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

 2   inherent power of the Court,” including dismissal of this action. (Emphasis added.)

 3                                             CONCLUSION

 4          Based on the foregoing, the Court ORDERS petitioner to show cause within fourteen (14)

 5   days from the date of this order why this action should not be subject to dismissal for a failure to

 6   prosecute and/or to comply with the Local Rules.

 7   Dated: September 16, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
